Exhibit Olympus Pacific Minerals Inc. Suite 500 – 10 King Street East Toronto, ONM5C 1C3 2008 ANNUAL GENERAL MEETING Notice of Annual General Meeting of Shareholders Management Information Circular Audited Financial Statements Form of Proxy and Notes Thereto Financial Statement Request Form Place: Gallery Room TSX Broadcast Centre The Exchange Tower 130 King Street West Toronto, ONM5X 1J2 Time: 3:00 p.m. Date: Thursday, June 12, 2008 OLYMPUS PACIFIC MINERALS INC. CORPORATE DATA Head Office Suite 500 – 10 King Street East Toronto, ONM5C 1C3 Directors and Officers David A. Seton –Chairman, Chief Executive Officer & Director Kevin Flaherty – Director Jon Morda – Director John A.G. Seton –Director T. Douglas Willock – Lead Director Pamela Campagnoni – Chief Financial Officer Charles Barclay – Chief Operating Officer Louis Montpellier (Gowling Lafleur Henderson LLP) – Corporate Secretary Russell Graham– Vice President, Finance Vietnam James Hamilton – Vice President, Investor Relations T. Rodney P. Jones – Vice President, Exploration Peter Tiedemann – Vice President, Corporate Affairs Registrar and Transfer Agent Computershare Investor Services Inc. 9th Floor, 100 University Avenue Toronto, ONM5J 2Y1 Legal Counsel Gowling Lafleur Henderson LLP 2300 – 1055 Dunsmuir Street Vancouver, BCV7X 1J1 Berns & Berns 767 Third Avenue New York, NY10017 Boyle & Co. LLP 1900 - 25 Adelaide Street East Toronto, ONM5C 3A1 Auditor Ernst & Young LLP Ernst & Young Tower, TD Centre 222 Bay Street Toronto, ONM5K 1J7 Listing Toronto Stock Exchange Symbol:“OYM” OTCBB (US) Symbol:“OLYMF” Frankfurt Stock Exchange Symbol: “OP6” Olympus Pacific Minerals Inc. Suite 500 – 10 King Street East Toronto,
